      Case 4:18-cv-05109-SMJ                 ECF No. 117   filed 09/03/19   PageID.2537 Page 1 of 4




 1 Mark N. Bartlett, WSBA No. 15672
   Gillian Murphy, WSBA No. 37200
 2 Arthur A. Simpson, WSBA No. 44479
   Davis Wright Tremaine LLP
 3 920 Fifth Avenue, Suite 3300
   Seattle, Washington 98104
 4 Telephone: 206.622.3150
   Facsimile: 206.757.7700
 5
   Attorneys for Defendant
 6
 7

 8                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10 ALETA BUSSELMAN,

11                                      Plaintiff,                No. 4:18-cv-05109-SMJ

12            v.                                                  PRAECIPE

13 BATTELLE MEMORIAL
   INSTITUTE, an Ohio nonprofit
14 corporation,
15                                      Defendant.

16

17            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
18            You will please associate three prior filings by defendant Battelle Memorial
19 Institute (“Battelle”) with Battelle’s concurrently filed “Motion to Seal Battelle’s

20 Prior Filings Found at ECF No. 108-1, ECF No. 114, and ECF No. 116.”
21 Specifically, you will please associate with Battelle’s concurrently filed motion to
22 seal the following documents: (1) Battelle’s corrected Motion to Reopen Discovery

23
     PRAECIPE - 1
     Case No. 4:18-cv-05109-SMJ                                                    Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     4847-7994-6915v.1 0021368-000014                                                 920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
      Case 4:18-cv-05109-SMJ            ECF No. 117   filed 09/03/19   PageID.2538 Page 2 of 4




 1 for Limited Purposes and Third Motion to Compel Discovery Responses (ECF No.

 2 97 as corrected at ECF 108-1); (2) Battelle’s Response to Plaintiff’s Motion to
 3 Exclude Testimony of Defendant’s Expert Russell Vandenbelt, M.D. (ECF No.
 4 114); and (3) the Declaration of Russell Vandenbelt, M.D. (ECF No. 116).

 5            You will please also remove from the public court file these three prior
 6 filings, which were respectively filed on August 27, 2019, August 30, 2017, and
 7 August 30, 2017.

 8            However, you will please not strike or otherwise alter any related motion
 9 briefing schedules or hearing dates, specifically including that of Battelle’s Motion
10 to Reopen Discovery for Limited Purposes and Third Motion to Compel Discovery

11 Responses. (ECF No. 97 as corrected at ECF 108-1).
12            This request to remove Battelle’s three above-described filings from the
13 public docket and to associate them with Battelle’s concurrently filed motion to seal

14 is owing to Plaintiff’s counsel’s August 30, 2019, assertion to Battelle’s counsel
15 that he believes these three filings contain confidential information that should be
16 immediately removed from the public court file and subject to a motion to seal.

17
18
19

20
21
22

23
     PRAECIPE - 2
     Case No. 4:18-cv-05109-SMJ                                               Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     4847-7994-6915v.1 0021368-000014                                            920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
                                                                            206.622.3150 main · 206.757.7700 fax
      Case 4:18-cv-05109-SMJ            ECF No. 117   filed 09/03/19   PageID.2539 Page 3 of 4




 1                      DATED this 3rd day of September, 2019.
 2
                                                 Davis Wright Tremaine LLP
 3                                               Attorneys for Battelle Memorial Institute

 4
                                                 By s/ Mark N. Bartlett
 5                                                 Mark N. Bartlett, WSBA No. 15672
 6                                                 Gillian Murphy, WSBA No. 37200
                                                   Arthur A. Simpson, WSBA No. 44479
 7                                                 Davis Wright Tremaine LLP
                                                   920 Fifth Avenue, Suite 3300 |
 8                                                 Seattle, Washington 98104
                                                   Telephone: 206.622.3150
 9                                                 Facsimile: 206.757.7700
10                                                 markbartlett@dwt.com
                                                   gillianmurphy@dwt.com
11                                                 arthursimpson@dwt.com

12
13

14
15
16

17
18
19

20
21
22

23
     PRAECIPE - 3
     Case No. 4:18-cv-05109-SMJ                                               Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     4847-7994-6915v.1 0021368-000014                                            920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 117   filed 09/03/19   PageID.2540 Page 4 of 4




 1                                        PROOF OF SERVICE
 2            I hereby certify that on the 3rd day of September, 2019, I electronically filed
 3   the foregoing document with the Clerk of the Court using the CM/ECF system
 4   which will send notification of such filing to the following:
 5
         John P. Sheridan
 6       The Sheridan Law Firm, P.S.
         Hoge Building
 7       705 Second Avenue
         Seattle, WA 98104
 8       jack@sheridanlawfirm.com
 9
10                                                s/ Mark N. Bartlett
                                                  Mark N. Bartlett, WSBA No. 15672
11
12
13

14
15
16

17
18
19

20
21
22

23

     PRAECIPE                                                                 Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     Case No. 4:18-cv-05109-SMJ                                                  920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
     4847-7994-6915v.1 0021368-000014                                       206.622.3150 main · 206.757.7700 fax
